Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/16/2022, has been entered and carefully considered.  claims 3-7, 9, 10, 13, 16, 18 and 19 are amended and new claims 21 and 22 are added. Claims 1, 2, 14, 15 and 17 are cancelled. Claims 3-13, 16, and 18-22 are pending.

                                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0273883 A1) in view of Guichard et al. (US 2018/0013638 A1) and further in view of and further in view of Kwak et al. (US 2018/0103091 A1).

Regarding claim 1, Hu discloses a method for processing a packet flow in a service function path (SFP), the method comprising (Fig. 1 and 6 discloses the mechanism of packet flow in a service function path): receiving, by a network function, a first packet in the packet flow  (Fig. 6 discloses the network node 220-1 receives the packet from host 650-1, SFC provided for packet 611 from host 650-1), 
the first packet including an indication identifying a primary SFP instance assigned to the packet flow (Paragraphs 0081-0082, fig. 4a disclose the network node 220-1 receives the packet 611 from the host 650-1, for example, via, an ingress port 101. The network node 220-1 performs an operation related to classification of the SFC based on the flow table 710. The flow entry 410 includes a new Network Service Header (NSH) field to indicate a NSH of the packet. In the classification of the SFC, after the packet is classified to the created SFC, the packet will be encapsulated with a NSH. The format of the NSH may be, for example, a header format defined in a protocol related to the SFC, such as a header defined in an IETF RFC8300 protocol. Generally, the NSH may include an identifier of the SFC), wherein the network function is associated with the primary SFP instance (Fig. 6, paragraph 0082-0083 discloses network node associated with primary SFP as a packet 612 from the host 650-1 to a host 650-3, which involves the SF 640-3. In the example of FIG. 6, the SDN controller 212 maps a SFC to a MPLS path(s) among the network nodes. A path of the SFC involving the SF 240-1, SF 640-2 and SF 640-4 is mapped to LSP_1, LSP_2, and LSP_3. A path of the SFC involving the SF 640-3 is mapped to LSP_5);
updating, by the network function, a packet flow-related service function (SF) state associated with the packet flow according to the first packet (Paragraphs 0072-0073, 0085-0088, 0091 disclose the SFC controller 210 may create a SFC for the packet, and configure a forwarding rule associated with the created SFC to the network node 220 from which the packet is obtained, and other network nodes 220 involved in forwarding the packet to the service function(s) in the SFC. The SFC controller 210 may update or delete the corresponding SFC. In this case, the SFC controller 210 configures the forwarding rules associated with the updated SFC to the network nodes 220, and instructs the network nodes 220 to discard the forwarding rules associated with the old or deleted SFC. Such a communication between the SFC controller 210 and the network nodes 220 may also be performed directly or completed via the SDN controller 212. Further Paragraphs 0045, 0056 disclose the flow entry 410 may indicate a processing action associated with the SFC-related header (i.e., the NSH header). In the implementation of the classification function, the action field of the “Update Packet Header” of the flow entry 410 may be extended to indicate a processing action of inserting a NSH into the packet. The insertion of the NSH is usually performed when the packet is classified to the path of the SFC).


Hu does not disclose determining, by the network function, a backup network function, the network function and the backup network function communicatively coupled to synchronize the packet flow-related SF state, the backup network function associated with a second SFP instance wherein the second SFP instance is determined based on the indication identifying the primary SFP instance for the packet flow.

In an analogous art, Guichard discloses determining, by the network function, a backup network function, the network function and the backup network function communicatively coupled to synchronize the packet flow-related SF state (Paragraphs 0065-0073 disclose the mechanism of after the failure 68 of service function 62, the primary service path 200 is re-routed to bypass service function 62 and instead pass through service node 50. This enables identification of the previous service hop of a service chain and advertisement of the generated metadata to the previous service hop network element so as to trigger automatic traffic bypass of the failing or degraded service node. In addition, a service node/load balancer can trigger traffic bypass by manipulation of their ECMP decision process through correlation of the “application/service function failure” metadata or NSH opaque context headers, and available service node next-hops for the required service function), 
the backup network function associated with a second SFP instance wherein the second SFP instance is determined based on the indication identifying the primary SFP instance for the packet flow (Fig. 3 discloses the scenario of service function failure, the service node hosting the failed or degraded service function generates metadata to include details of the application/service function failure and to be communicated either within the data plane to interested upstream network elements. Fig. 9 also discloses at step 320, the service node generates metadata that is carried in a Metadata Channel Type defined as “Application/Service Function Failure”. At 330, the service node discovers the previous service hop using the service hop context header received in the NSH from the previous service node of the service chain. At 340, the application/service function failure metadata is communicated to the previous service hop). 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guichard to the system of Hu to provide techniques performed in a network comprising a plurality of network nodes each configured to apply one or more service functions to traffic that passes the respective network nodes in a service path (Abstract, Guichard).

The combination of Guichard and Hu don’t disclose the mechanism of  sending, by the network function to the backup network function, a state update message comprising the packet flow-related SF state associated with the packet flow.
In an analogous art, Kwak discloses sending, by the network function to the backup network function, a state update message comprising the packet flow-related SF state associated with the packet flow (Paragraphs 0034, 0038-0039, 0085-0087 disclose as packets are transmitted through the ordered SFs in the SFC, state information on the flows may be generated in the SFs existing in the primary SFP, the state information may be continuously transmitted to the corresponding SFs of the secondary SFP, and the state information may be synchronized between the SFs on the primary SFP and the SFs on the secondary SFP (backup network function). If an error occurs in the primary SFP in the transmission of the flow (S160), the path of the flow may be changed so that the flow is transferred to the secondary SFP (S170). Also, after the primary SFP is substituted with the secondary SFP, the secondary SFP takes a role of the primary SFP as a new primary SFP, and a new secondary SFP may be configured to synchronize the state information (state update message) of the SFs with the new primary SFP (i.e., the previous secondary SFP) through the same process as described above (S140). The SF state synchronization unit 750 may generate state information on the flow in the SFs existing on the primary SFP as the packet is transmitted in the order of the SFC, and perform synchronization of state information by continuously transmit the generated state information to the corresponding SFs on the secondary SFP. At this time, the SF state synchronization unit 750 may control the amount of traffic used for the synchronization of state information between the SFs on the primary SFP and the corresponding SFs on the secondary SFP to a predetermined value or less).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kwak to the modified system of Hu and Guichard to provide a method for configuring a  configuring a SFC which is a set of ordered service functions (SFs) by reflecting requirements of a flow flowing into a network in order to apply the SFC technology to a large-scale network infrastructure, survivability and performance of the service traffic should be guaranteed by the high availability of the SFC (Abstract, Kwak).

Regarding claim 21, the combination of Guichard and Hu don’t disclose the mechanism of  wherein the packet associated with the packet flow is received by the network function following a failure in the primary SFP instance.
In an analogous art, Kwak discloses wherein the packet associated with the packet flow is received by the network function following a failure in the primary SFP instance.
 (Paragraphs 0034, 0038-0039, 0085-0087 disclose as packets are transmitted through the ordered SFs in the SFC, state information on the flows may be generated in the SFs existing in the primary SFP, the state information may be continuously transmitted to the corresponding SFs of the secondary SFP, and the state information may be synchronized between the SFs on the primary SFP and the SFs on the secondary SFP (backup network function). If an error occurs in the primary SFP in the transmission of the flow (S160), the path of the flow may be changed so that the flow is transferred to the secondary SFP (S170). Also, after the primary SFP is substituted with the secondary SFP, the secondary SFP takes a role of the primary SFP as a new primary SFP, and a new secondary SFP may be configured to synchronize the state information (state update message) of the SFs with the new primary SFP (i.e., the previous secondary SFP) through the same process as described above (S140). The SF state synchronization unit 750 may generate state information on the flow in the SFs existing on the primary SFP as the packet is transmitted in the order of the SFC, and perform synchronization of state information by continuously transmit the generated state information to the corresponding SFs on the secondary SFP. At this time, the SF state synchronization unit 750 may control the amount of traffic used for the synchronization of state information between the SFs on the primary SFP and the corresponding SFs on the secondary SFP to a predetermined value or less).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kwak to the modified system of Hu and Guichard to provide a method for configuring a  configuring a SFC which is a set of ordered service functions (SFs) by reflecting requirements of a flow flowing into a network in order to apply the SFC technology to a large-scale network infrastructure, survivability and performance of the service traffic should be guaranteed by the high availability of the SFC (Abstract, Kwak).


Claim 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0273883 A1) in view of Guichard et al. (US 2018/0013638 A1)
Regarding claim 18, claim 18 comprises substantially similar limitations as claimed above in claim 3, claimed as a network node comprising a network interface, a processor, and a non-transitory memory storing instructions that when executed by the processor (Paragraphs 0008-0009) cause the network node to: Hu discloses 
receive, using the network interface, a state update packet comprising a packet flow-related service function (SF) state associated with a packet flow (Paragraphs 0045, 0056 disclose the flow entry 410 may indicate a processing action associated with the SFC-related header (i.e., the NSH header). In the implementation of the classification function, the action field of the “Update Packet Header” of the flow entry 410 may be extended to indicate a processing action of inserting a NSH into the packet. The insertion of the NSH is usually performed when the packet is classified to the path of the SFC), 
the state update packet including an indication identifying a primary service function path (SFP) instance associated with the packet 15flow wherein the network node forms part of an SFP instance other than the primary SFP instance for the packet flow (Paragraphs 0051, 0056-0057 and various other paragraphs/table discloses the mechanism of flow table along with packet forwarding mechanism. The flow entry 300 further includes instruction fields indicating corresponding operations to be performed by the network node. An “Apply Action” portion of the instruction fields may include an “Update Packet Header” field, which indicates a corresponding operation on the packet header, such as insertion of specific information, removal of specific information, and the like. Flow entry discloses the mechanism of classification of a SFC, a next hop field indicating a next SF in a set of ordered SFs to which the packet is to be forwarded, which may, for example, include the address of the next SF)
receive, using the network interface, a packet associated with the packet flow, the packet including identifying the primary SFP instance associated with the packet flow (Paragraphs 0081-0082, fig. 4a disclose the network node 220-1 receives the packet 611 from the host 650-1, for example, via, an ingress port 101. The network node 220-1 performs an operation related to classification of the SFC based on the flow table 710. The flow entry 410 includes a new Network Service Header (NSH) field to indicate a NSH of the packet. In the classification of the SFC, after the packet is classified to the created SFC, the packet will be encapsulated with a NSH. The format of the NSH may be, for example, a header format defined in a protocol related to the SFC, such as a header defined in an IETF RFC8300 protocol. Generally, the NSH may include an identifier of the SFC); 
Hu does not disclose the mechanism of transmit, using the network interface, a copy of the state update packet, the copy of the state update packet including an indication identifying another SFP instance associated with the packet flow) and a destination address identifying the second SFP instance associated with the network node (Paragraphs 0077, 0111, 0120 disclose the network node 220-2 may be configured with a forwarding rule related to SFP forwarding, such as the flow entry indicating information as shown in FIG. 4B. The network node 220-2 may determine how to forward the packet based on such a flow entry. Specifically, if the network node 220-2 determines that the header of the packet contains match information of the flow entry (such as the identifier of the SFC), the processing action indicated by the flow entry may be performed on the packet, for example, to remove the NSH header from the packet, and/or to replace the destination address of the packet with an address of the SF indicated by the flow entry. The network node 220-2 may forward the packet to a downstream node communicatively coupled with the SF based on such a destination address).

Hu does not disclose the mechanism of process the packet according to the packet flow related SF state associated with the packet flow and transmit using the network interface, the packet toward a further network node.

In an analogous art, Guichard discloses 20 process the packet according to the packet flow related SF state associated with the packet flow and transmit using the network interface, the packet toward a further network node (Paragraphs 0065-0073 disclose the mechanism of after the failure 68 of service function 62, the primary service path 200 is re-routed to bypass service (indication to identifying another SFP associated with the packet flow) function 62 and instead pass through service node 50. This enables identification of the previous service hop of a service chain and advertisement of the generated metadata (state update packet) to the previous service hop network element so as to trigger automatic traffic bypass (identifying another SFP instance) of the failing or degraded service node. In addition, a service node/load balancer can trigger traffic bypass by manipulation of their ECMP decision process through correlation of the “application/service function failure” metadata or NSH opaque context headers, and available service node next-hops for the required service function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guichard to the system of Hu to provide techniques performed in a network comprising a plurality of network nodes each configured to apply one or more service functions to traffic that passes the respective network nodes in a service path (Abstract, Guichard).
Regarding claim 19, Hu discloses update according to the packet, the packet flow related SF state associated with the packet flow (Paragraphs 0051, 0056-0057 and various other paragraphs/table discloses the mechanism of flow table along with packet forwarding mechanism. The flow entry 300 further includes instruction fields indicating corresponding operations to be performed by the network node. An “Apply Action” portion of the instruction fields may include an “Update Packet Header” field, which indicates a corresponding operation on the packet header, such as insertion of specific information, removal of specific information, and the like. Flow entry discloses the mechanism of classification of a SFC, a next hop field indicating a next SF in a set of ordered SFs to which the packet is to be forwarded, which may, for example, include the address of the next SF)
and a destination address indicating a corresponding service function associated with another SFP instance (Paragraphs 0077, 0111, 0120 disclose the network node 220-2 may be configured with a forwarding rule related to SFP forwarding, such as the flow entry indicating information as shown in FIG. 4B. The network node 220-2 may determine how to forward the packet based on such a flow entry. Specifically, if the network node 220-2 determines that the header of the packet contains match information of the flow entry (such as the identifier of the SFC), the processing action indicated by the flow entry may be performed on the packet, for example, to remove the NSH header from the packet, and/or to replace the destination address of the packet with an address of the SF indicated by the flow entry. The network node 220-2 may forward the packet to a downstream node communicatively coupled with the SF based on such a destination address).

Hu does not disclose the mechanism of transmit, using the network interface, a second state update packet comprising the updated packet flow-related SF state associated with the packet flow.

In an analogous art, Guichard discloses 20 transmit, using the network interface, a second state update packet comprising the updated packet flow-related SF state associated with the packet flow (Paragraphs 0065-0073 disclose the mechanism of after the failure 68 of service function 62, the primary service path 200 is re-routed to bypass service (indication to identifying another SFP associated with the packet flow) function 62 and instead pass through service node 50. This enables identification of the previous service hop of a service chain and advertisement of the generated metadata (state update packet) to the previous service hop network element so as to trigger automatic traffic bypass (identifying another SFP instance) of the failing or degraded service node. In addition, a service node/load balancer can trigger traffic bypass by manipulation of their ECMP decision process through correlation of the “application/service function failure” metadata or NSH opaque context headers, and available service node next-hops for the required service function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guichard to the system of Hu to provide techniques performed in a network comprising a plurality of network nodes each configured to apply one or more service functions to traffic that passes the respective network nodes in a service path (Abstract, Guichard).

Regarding claim 20,  Hu discloses network node is associated with the primary SFP instance indicated in the packet (Paragraphs 0081-0082, fig. 4a disclose the network node 220-1 receives the packet 611 from the host 650-1, for example, via, an ingress port 101. The network node 220-1 performs an operation related to classification of the SFC based on the flow table 710. The flow entry 410 includes a new Network Service Header (NSH) field to indicate a NSH of the packet. In the classification of the SFC, after the packet is classified to the created SFC, the packet will be encapsulated with a NSH. The format of the NSH may be, for example, a header format defined in a protocol related to the SFC, such as a header defined in an IETF RFC8300 protocol. Generally, the NSH may include an identifier of the SFC).

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0273883 A1) in view of Guichard et al. (US 2018/0013638 A1) and further in view of Kwak et al. and further in view of Filsfils et al. (US 2021/0126832 A1).
Regarding claim 10, the combination of Hu, Guichard and Kwak don’t disclose the mechanism of claim 10. In analogous art, Filsfils discloses wherein the indication identifying the primary SFP instance is included in a segment routing extension (SRE) associated with the first packet (Fig. 3 discloses the mechanism of segment routing extension header where vPGW 221 may encapsulate the IP packet with SID-list of P1 or P2 into SRH. That is, SRH has all the SRv6 segments corresponding to P1's SID-list or P2's SID-list and encodes the segments in a SID list section. In particular embodiments, each SRv6 segment is associated with a single function (e.g., End.AN and End.D′ in FIG. 2). When a router (e.g., P router 240) or a service network function (e.g., firewalls 232 and 233) receives the IP packet with a particular SRv6 segment included in the SID-list of P1 or P2, the router or a service network function decapsulates the IP packet, identifies the corresponding function of each SRv6 segment, and executes instructions associated to the function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Filsfils to the modified system of Hu, Guichard and Kwak to provide the mechanism of processing mobile packets in the core network that are sent with in-band classification information to software defined network slices using segment routing policies (Abstract, Filsfils). 
Regarding claim 11, the combination of Hu, Guichard and Kwak don’t disclose the mechanism of claim 11. In analogous art, Filsfils discloses wherein the segment routing extension further comprises a 15segment list wherein the segment list comprises a list of segment identifiers (SIDs), each SID associated with a different respective one of a plurality of service functions forming the SFP (Fig. 3 discloses the mechanism of segment routing extension header where vPGW 221 may encapsulate the IP packet with SID-list of P1 or P2 into SRH. That is, SRH has all the SRv6 segments corresponding to P1's SID-list or P2's SID-list and encodes the segments in a SID list section. In particular embodiments, each SRv6 segment is associated with a single function (e.g., End.AN and End.D′ in FIG. 2). When a router (e.g., P router 240) or a service network function (e.g., firewalls 232 and 233) receives the IP packet with a particular SRv6 segment included in the SID-list of P1 or P2, the router or a service network function decapsulates the IP packet, identifies the corresponding function of each SRv6 segment, and executes instructions associated to the function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Filsfils to the modified system of Hu, Guichard and Kwak to provide the mechanism of processing mobile packets in the core network that are sent with in-band classification information to software defined network slices using segment routing policies (Abstract, Filsfils). 

Regarding claim 12, the combination of Hu, Guichard and Kwak don’t disclose the mechanism of claim 12. In analogous art, Filsfils discloses wherein each SID is an Internet Protocol (IP) address and the IP address includes the indication identifying the primary SFP instance (Fig. 3 discloses the mechanism of segment routing extension header and where PGW process the IP packet using the segment routing extension header)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Filsfils to the modified system of Hu, Guichard and Kwak to provide the mechanism of processing mobile packets in the core network that are sent with in-band classification information to software defined network slices using segment routing policies (Abstract, Filsfils). 
Allowable Subject Matter
Claims 4-9, 13, 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3-13, 16, and 18-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seetharaman et al. (US 2019/0104076 A1) discloses service function chaining of service functions, and more particularly to system and method for performing adaptive and context-aware service function chaining in communication networks (Fig. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413